On the Merits.
This suit is one for the revival of a judgment.
In October, 1868, Mrs. M. J. Bowie brought a petitory action in the District Court of the parish of Tensas against Samuel M. Davis, a nonresident of the State, claiming the ownership of an estate, known as the “ Franklin Plantation,” valued at $50,000. She asked for the appointment of a curator ad hoc to represent the absentee, and under her prayer Thomas P. Farrar, Esq., was thus appointed.
In this capacity as curator (he being a practising attorney at law), he defended the action, filed an answer, in which he prayed that a fee of $1500 be taxed in his favor against plaintiff as costs in the case. The cause was tried, and on the trial evidence was taken, contradictorily with the plaintiff, to show the value of the services of the curator ad hoc. On November 2d, 1869, the following final judgment was rendered and duly signed: “It is therefore ordered, adjudged and decreed, that there be judgment final for defendant and against the plaintiff, quieting said defendant in his title to and possession of the Franklin Plantation in this parish, and that the plaintiff pay the costs of this suit, to be taxed, and on motion and due proof made, it is further ordered, adjudged and decreed, that the sum of fifteen hundred dollars be, and it is hereby taxed, in the costs of this suit, in favor of Thomas P. Farrar, Esq., as curator ad hoc, appointed by the Court, to represent the defendant, being the value of his professional services rendered in this suit.” From this judgment plaintiff appealed to the Supreme Court of this State, and that Court affirmed said judgment.
On April 21st, 1879, Thomas P. Farrar brought suit to revive the above judgment in his favor. On October 24th, 1879, defendant appeared and excepted that Davis was a necessary party, and on the same day Farrar made Davis’ heirs parties by supplemental proceedings-. On November 5th, Mrs. Bowie filed a plea of no cause of action and the plea of prescription of ten years. These exceptions were referred to the merits. On the same day she filed an answer in which she reiterated the grounds set forth in the exceptions, and averred among other things that the curator’s fees could not be legally taxed against her in the ■original suit; that she was not bound therefor; that the same had been paid by the defendant; that the judgment in favor of Farrar is null and *349void because she was not cited to answer his demand; and because no attempt had been made to execute the judgment, although both Davis and Mrs. Bowie were solvent.
There was judgment reviving the original judgment, from which Mrs. Bowie has appealed.
The grounds on which appellants rely for a reversal of the decree-are these:
1st. That the judgment sought to be revived had been paid and extinguished in so far as the same was valid, to wit: by the payment of the costs.
2d. That as to that portion of the judgment sought to be revived, viz: that which pretends to condemn plaintiff to pay to Thomas P, Parrar, Esq., curator ad hoc, for services rendered against her, the sum of $1500, the same was null and void upon the face of the record.
3d. That this decree was rendered in an ex parte proceeding, without citation, notice, or rule upon the party condemned.
1st. The payment of costs other than those taxed as fee or costs of the curator ad hoc, is not disputed, and, indeed, seems to have been admitted by all parties.
2d. As to the nullity of that portion of the judgment allowing to the curator ad hoc the sum of $1500 for services rendered in defence of the suit, we think it authorized and justified by Act No. 108 of 1857, which was in force at the date of the judgment sought to be revived. In that act, there is no limitation of the appointment of curators ad hoc and attornexjs ad hoc to cases of attachment, but it applies to all cases in which there were absent defendants. And in Sec. 2 it is declared: “ That attorneys thus appointed, as provided in the preceding section, shall be entitled to the sum of ten dollars, as a fee, to be taxed as costs, which, upon application and proof to the Court, may be increased in proportion to the services rendered.” All the requirements of law in this case seem to have been fully complied with. The appointment of Mr. Parrar as curator ad hoc of the absent defendant was asked for by the appellant herself. He in his answer to her petition specially prayed for (made application) for the allowance of the sum of $1500 for his services as such curator, to be taxed as costs, and due proof, on trial, was made as to the value of the services — Mrs. Bowie was a party to the proceedings; the answer made up the issue; the trial of the whole ease, including the application aforesaid of the curator ad hoc, was had contradictorily with her and being thus before the Court, no mere-formal service of rule or citation was necessary.
Further, we find nothing to support the allegations or position of the appellant that Davis had paid this sum of $1500. On the contrary, the evidence satisfies us that the $1500 taxed as the costs of the curator *350•ad hoc for his services rendered in the original suit in the lower court, have never been paid. Davis when he paid Farrar the sum of two thousand dollars did so. in consideration of services rendered on the ■appeal from the original judgment and for other services in other professional employment, and particularly declined paying that amount but ■contended that it should be paid by Mrs. Bowie.
The judgment appealed from is affirmed with costs.